Title: Andrew Jackson to James Monroe, 12 May 1816
From: Jackson, Andrew
To: Monroe, James


        
          Dr Sir
          Hermitage near Nashville May 12th 1816
        
        Since I wrote you on the 8th. instant, I have had the pleasure of seeing Genl Coffee, The Genl has shewn me the whole correspondance between him & the other commissioners. The whole evidence of the right of Territory ceded by the creeks, which he included in the lines ran by him, The evidence of right in the creeks to the Territory Thus included in the lines ran by Genl Coffee appear clear & conclusive.
        From a view of the whole correspondance, I am amazed at the conduct of the other commissioners, and particularly ⟨at⟩ that of Genl Gains, in forming a board after the commission filled up for Genl Coffee by the President, had been forwarded by him to Genl Coffee, with a request that he should immediately as commissioner enter on the duties as such, and proceed, to run the line between the cherokees & Creeks &c &c.
        Genl Coffee’s feelings under these circumstances are not alltogether at ease—and it would afford him some satisfaction to be informed whether the survoyor chain carriers &c, have or will be ordered to be paid by the Goverment will you Sir have the goodness to give this information.
        The late hasty convention with the Cherokees, is much regretted & deprecated in this quarter. It is believed that the President has been badly advised on this subject; and the Instrument obtained by the cherokees, from

Major McIntosh after the creeks had concluded, signed & fully executed with me the treaty has been held forth to him as an instrument executed in full council of the creeks. I hope this has not been the fact. Colo Meiggs, knew this instrument was of no avail, that the creeks had positively refused to do any thing on the Subject of boundary with the cherokees and this paper was merely given by McIntosh who had married a cherokee woman, to please the cherokees for the moment, and not as a national act of the creeks, and being Subsequent to the execution of the treaty with the U.S. could have no binding effect upon the u, states. The Territory ceded contains between four and five millions of acres, to which it is believed the cherokees never had the least semblance of claim. This Territory ceded was of incalculable Vallue to the u states, as it opened a free communication to the lower country through our own Soil, strengthened that frontier, cut off all communication & intercourse between the southern & northwestern Indians, gave us roads unshakelled by Indian claims, supplies for our army on these roads from the certain industry of our own citizens, and hardy soldiers to meet an invading enemy at the threshold. By this convention all these benefits are lost and as is believed wantonly surrendered. A free communication is restored between the northern & southern tribes of Indians, which again exposes our frontier to savage murders & depredation. The intercourse with the lower country closed except through an Indian country, our citizens as at present & heretofore, subjected to every contribution that Indian avarice can suggest, supplies of the worst kind and at all times scarce & precarious, and never can be calculated on for the supply of an army. When you open roads, as at present, they will be stopped and turned at the pleasure of the Indians, your bridges destroyed, others marked & opened to lead to there turn pikes, to which you cannot pass without endangering the legs or neck of the horse and rider. And what is still worse, the minds of your citizens irritated & disgusted, that so much blood has flown, & privations Sufferred, to give Security to our country, which is wantonly Surrendered to an Indian tribe, that never had a claim to it, and which the creeks inhabited untill they were drove from it & destroyed by the exertions of those verry citizens who now complain. And if there Services are again wanted will have a banefull effect upon their former spirit of patriotism—and I am fearfull that this thing in th[illegible] will involve our Goverment in much trouble & perplexity.
        It affords your friends here much pleasure that you are not involved in the general deprecation that this act has brought upon the Goverment. I sincerely regret that the administration of the best of men should be deprecated by the citizens for this act—but neither upon the grounds of right Justice or national policy can his best friends step forward to Justify—as to right the cherokees never had any to the Soil, and national policy forbade the Surrender to them. Be it right or wrong, the whole is ascribed to the

Secratary of war, and he has forever forfeighted in this act the confidence of the people of this section of the country.
        Present Mrs. J. & my respects to your lady & family, and accept assurances of my respect & Esteem
        
          Andrew Jackson
        
      